     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 1 of 42




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

CHRISTOPHER MCCROBIE, individually, and
on behalf of all others similarly situated,


                                      Plaintiff,
      v.                                                    Civil Action No. ___________15-
cv-0018 JTC

PALISADES ACQUISITION XVI, LLC AND;
ASTA FUNDING, INC.;
HOUSLANGER & ASSOCIATES, PLLC AND;
TODD HOUSLANGER

                              Defendants.
________________________________________

         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

                                       INTRODUCTION                                                  Formatte


       This is a consumer class action brought on behalf of consumers subjected to Defendants’

violations of the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §1692, and New York

General Business Law §349 (GBL §349). The FDCPA prohibits debt collectors from engaging in

abusive, deceptive, unfair, and illegal collection practices. GBL §349 prohibits deceptive acts or

practices in the conduct of any business.

       In 2007, a company called Centurion Capital Corporation obtained a default judgment

against Christopher McCrobie. Mr. McCrobie had no knowledge of the lawsuit, or the default

judgment, as service wasappears to have been achieved by postingmailing the pleadings to an old

address. Seven and a half at which he no longer resided. More than seven years later, Todd

Houslanger (“Mr. Houslanger”), an attorney& Associates, PLLC, a law firm acting on behalf of

Palisades Acquisition XV, LLC (“Palisades”), forwarded an income execution to Mr.the Buffalo

                                                    1
                                                   11
         Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 2 of 42




City Marshall’s Office, who pursuant to their instructions, forwarded it to Mr. McCrobie’s

employer.

           Beginning in the early to mid-2000’s debt buyers and creditors began flooding state

courts with lawsuits that the courts were ill equipped to efficiently supervise.1 For instance,

according to the Boston Globe more than 60 percent of the 120,000 small claims cases filed in

Massachusetts in 2005 were filed by debt collectors.2 As of June 2008, there were 119,000 civil

lawsuits against alleged debtors pending in Chicago’s Cook County Circuit Court.3

           Approximately 12,000 such suits were assigned to a single judge in that circuit—roughly

twice the number of debt collection lawsuits on that judge’s docket one year previously. Judges

and consumer reasonably expressed concern to the FTC that the sheer number of collection

lawsuits posed a threat to the judicial system’s ability to handle not only the collection cases

themselves, but to attentively handle other matters.

           A staggering number of the flood of collection suits ended in default. In 2007, 60,699

out of the 130,000 collection lawsuits filed in Cook County, Illinois ended in default judgment. 4

A 2013 study by the New Economy Project concluded that 62 percent of lawsuits initiated by


1
 FEDERAL TRADE COMMISSION, COLLECTING CONSUMER DEBTS: THE CHALLENGES OF CHANGE – A WORKSHOP
REPORT
(2009), p. 55, available at https://www.ftc.gov/sites/default/files/documents/reports/collecting-consumer-debts-
challenges-change-federal-trade-commission-workshop-report/dcwr.pdf (last visited April 22, 2015).
2
 Id. (citing Beth Healy, A Debtor’s Hell: Part 2, A Court System Compromised, BOSTON GLOBE, July 31, 2006,
available at
http://www.boston.com/news/special/spotlight_debt/part2/page1.html.).
3
 Id. at 55-56 (citing . Ameet Sachdev, Debt Collectors Pushing To Get Their Day In Court, CHICAGO TRIBUNE,
June 8, 2008, available
at http://www.chicagotribune.com/news/nationworld/chi-sun-debtchasers-jun08,0,2426495,print.story.)
At http://articles.chicagotribune.com/2008-06-08/news/0806080066_1_debt-collectors-court-papers-pushing
4
    See supra, n. 3.



                                                         2
                                                        11
        Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 3 of 42




debt buyers in the state of New York end in default judgments being entered against consumers.5

That same study found that in Buffalo City Court, 54 percent of all collection lawsuits filed in

2011 resulted in default judgments being entered, and answers were filed in only 568 of 11,747

cases.6

           The unusually high default rates should not be interpreted to mean that the flood of

lawsuits which debt buyers have initiated in state court have merit.7 Instead, a large driver for

the unusual default rate in state court collection actions is the fact that consumers are often not

served properly. In 2009 the FTC noted that consumer groups reported that consumers “often

are not properly served with notice of the debt collection lawsuit.”8 A 2010 follow up to that

report noted that, “[m]any consumer advocate and judges who adjudicate debt collection cases

stated that inadequate service or improper service occurs frequently.”9

           In any case, a staggering number of default judgments have been issued against New

York residents in recent years as a result of suits brought by debt buyers and debt collectors. For

a variety of reasons, somemany of these judgments are never enforced by the judgment creditor.




5
  The New Economy Project, The Debt Collection Racket in New York: How the Industry Violates Due Process and
Perpetuates Economic Inequality, NEWECONOMYNYC.ORG, p.6, http://www.neweconomynyc.org/wp-
content/uploads/2014/08/DebtCollectionRacketUpdated.pdf (last visited April 22, 2015).
6
  Id. It was noted that collection industry representatives disputed this claim. Id.
7
 Speaking in the New York Times, Noach Dear, a civil court judge in Brooklyn, estimated that “roughly 90 percent
of the credit card lawsuits are flawed” because the Plaintiff can’t prove “the person owes the debt.” Silver-
Greenberg, Jessica, Problems Riddle Moves to Collect Credit Card Debt, NEW YORK TIMES, August 12, 2012,
available http://dealbook.nytimes.com/2012/08/12/problems-riddle-moves-to-collect-credit-card-
debt/?ref=business&_r=0/. Similarly, the New Economy Project noted that in 9 out of 10 cases, affidavits from debt
buyers were made by persons having no connection to the original creditor. See supra, n. 6 at p. 4.
8
    See supra n. 3 (citing comments furnished to the Federal Trade Commission by consumer advocates).
9
 Federal Trade Commission, Repairing A Broken System: Protecting Consumers in Debt Collection Litigation and
Arbitration,


                                                          3
                                                         11
     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 4 of 42




       Palisades buys the rightsAcquisition XVI, LLC (an indirect wholly owned subsidiary of

Asta Funding, Inc.) purports to buy “pools of matters” or “portfolios” which purportedly contain

these judgments, sometimes. Often times years later (and upon information and belief, for

pennies on the dollar). Mr., Palisades buys these “pools of matters” or “portfolios” not from the

judgment creditor, but from some other entity who purports to have purchased the “pool of

matters.”

       Todd Houslanger hasand Houslanger & Associates, PLLC have carved out a niche as an

attorneyattorneys who will initiate post -judgment collection remedies on behalf of purported

assignees of the original judgment creditor. At Palisades’ behest, and at the behest of other

similar companies, Mr. Houslanger hasand other attorneys employed by him have initiated post -

judgment remedies against numerous New York State residents within the past three years. As

laid outexplained above, many (if not most), of these peopleconsumers had no knowledge that

they have ever been sued, let alone that a judgment has been entered against them.

       Mr. HouslangerHouslanger’s firm enforces post judgment remedies on behalf of

Palisades (and other entities purporting to be the assignees of judgment creditors) without

possessing documentation establishing that Palisades has any right to enforce the

judgementjudgment he is executing on. Based on Plaintiff’s investigation, outlined in more

detail in the body of the complaint, it appears as thoughis clear that Mr. HouslangerHouslanger’s

firm is initiating post-judgment remedies on behalf of creditors all over the state of New York

without proper documentation, and without filing the documentation he has with the court clerk

prior to initiating remedies. Mr. McCrobie is just the latest victim of Defendants’ unlawful

scheme.




                                                 4
                                                11
     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 5 of 42




       Defendants’ actions violate the Fair Debt Collection Practices Act in that they are “debt

collectors” engaged in collection actions which they have no legal right to pursue. Neither

Palisades, nor its attorney and agent Mr. Houslanger and his law firm Houslanger & Associates

PLLC, have any right to enforce the default judgment obtained by Centurion Capital Corporation

against Mr. McCrobie. More broadly however, Defendants are engaged in ana deceptive and

unfair business practice prescribed by New York General Business Law §349. Specifically,

Defendants’Defendants are initiating post judgment remedies against consumers all over the

state of New York without any right to do so.

                                  JURISDICTION AND VENUE

       1.        Jurisdiction of this court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and    Formatte
                                                                                                       List tab +

28 U.S.C. § 13371331.

       2.        This Court has supplemental jurisdiction over the state claims pursuant to 28

U.S.C. §1367(a).

       3.        Venue is proper in this district under 28 U.S.C. §1391(b) in that Defendants

transacts business within the Western District of New York and the conduct complained of

occurred here.


                                             PARTIES

       4.        Plaintiff, Christopher McCrobie, is a natural person residing in the County of Erie   Formatte
                                                                                                       List tab +

and State of New York and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

       5.        Defendant, Palisades Acquisition XVI, LLC, (alternatively referred to as

“Palisades”) is a foreign limited liability company organized and existing under the laws of the

State of New Jersey and is a “debt collector” as that term is defined by 15 U.S.C. §1692a(6).



                                                  5
                                                 11
        Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 6 of 42




         6.      Defendant, Palisades Acquisition XVI, LLC is a purchaser and collector of

defaulted debts, regularly attempts to collect debts alleged to be due another, and is principally

engaged in debt collection.

         7.      Asta Funding, Inc. is a foreign corporation, organized and existing under the laws

of the State of Delaware, and is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).

         8.      Defendant, Asta Funding, Inc. is a purchaser and collector of defaulted debts,

regularly attempts to collect debts alleged to be due another, and is principally engaged in debt

collection.

         9.      Defendant Palisades is a wholly owned subsidiary of Defendant Asta Funding,

Inc.

         7.10.   Defendant, Houslanger & Associates, PLLC is a domestic professional                  Formatte
                                                                                                      List tab +

corporation organized and existing under the laws of the State of New York and is a “debt             Formatte


collector” as that term is defined by 15 U.S.C. §1692a(6).

8.11.    Defendant, Houslanger & Associates, PLLC regularly attempts to collect debts alleged to

be due another, and is principally engaged in debt collection.

12.      Defendant Todd Houslanger is anthe managing attorney who of Houslanger &

Associates, PLLC and is employeda “debt collector” as that term is defined by Houslanger &

Associates, PLLC.15 U.S.C. §1692a(6). On information and belief he:

         9.A. Todd Houslanger is also the owner and founder of Houslanger & Associates, PLLC;         Formatte
                                                                                                      numbering

   10. The acts of the Defendants alleged hereinafter were performed by its employees acting          Formatte


         within the scope of their actual or apparent authority.




                                                    6
                                                   11
     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 7 of 42




   11. All references to “Defendant” herein shall mean the Defendant or an employee of the

       Defendant(s).

       B. Todd Houslanger personally developed and was instrumental in implementing the

patterns and practices of Houslanger & Associates, PLLC with respect to the collection of

consumer debts as alleged in this complaint;

       C. Todd Houslanger approved the signing and serving of income executions by himself

and other employees of Defendant Houslanger & Associates, PLLC on behalf of purported

assignees of judgments without first conducting an investigation to determine whether proof of

the purported assignment could be established; and

       D. The tortious conduct alleged in this complaint done in accordance with the instructions

of Todd Houslanger in his capacity of managing attorney of Defendant Houslanger &

Associates, PLLC.

       12.     Defendant Todd Houslanger regularly attempts to collect debts alleged to be due

to another, and engages in a business in which the principal purpose is debt collection.

                                  FACTUAL ALLEGATIONS

       12.13. Plaintiff Christopher McCrobie allegedly incurred a credit card debt to Providian     Formatte
                                                                                                    List tab +

Financial. This debt will be referred to as “the subject debt.”                                     Formatte


       13.14. The subject debt arose out of a transaction in which money, services or property,

which was the subject of the transaction, was primarily for personal, family and/or household

purposes. As such, said debt is a “debt” as that term is defined by 15 U.S.C. §1692a(5).

       14.15. Plaintiff thereafter allegedly defaulted on the subject debt.

       15.16. Sometime after the alleged default, Providian Financial allegedly assigned the

subject debt to Centurion Capital Corporation

                                                  7
                                                 11
     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 8 of 42




       16.17. Centurion Capital Corporation filed an action against the Plaintiff in Buffalo City

Court in or about August 6, 2006.

       17.18. TheThe summons and complaint commencing the action referenced in paragraph

15 was never personally served upon Plaintiff. Instead, it was served by substitute service

(posting and mailing) at an old address of Plaintiff’s.

       19.     That at the time of the service of the above-referenced action, Plaintiff did not

reside at the address that the summons and complaint were posted and mailed to.

       18.20. Centurion Capital Corporation obtained a default judgment against the Plaintiff in    Formatte
                                                                                                    List tab +

said court on or about March 8, 2007.                                                               Formatte


       19.21. Plaintiff had no knowledge of the commencement of the above-reference action,

or of the default judgment. The default judgment was never reported against his credit.

       20.22. On or before OctoberBefore August 28, 2014, Palisades retained the services of

Mr. Houslanger and his firm, Houslanger & Associates, PLLC, to proceed with post judgment

enforcement against the Plaintiff on the Centurion Capital Corporation judgment.

                                      The Income Execution

       23.     Under CPLR 5230(b) and § 1501 of the New York Uniform City Court Act, no

income execution may be issued except by the clerk of the court or by the judgment creditor’s

attorney.

       24.     Moreover, under New York State law, a judgment creditor is not required to first

apply to any court before resorting to post-judgment remedies.

       25.     As can be seen from the income execution attached to this Complaint as Exhibit

F, an income execution is an order to both the judgment debtor and to the Marshall to take




                                                  8
                                                 11
     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 9 of 42




certain steps to effectuate a court’s judgment, and that mandate is backed up by the power of the

court that handed down the judgment.

       26.       In this way, a New York State income execution is similar to a federal civil

subpoena, which is a command by the federal court that may be signed and issued by an attorney

admitted to practice in that federal court. See Fed. R. Civ. P. 45.

       27.       Thus, any New York State attorney who signs and issues an income execution is

acting as an officer of the court, just as any attorney who signs and issues a federal civil

subpoena is acting as an officer of the court. Indeed, CPLR 5230(b) states that any attorney

signing and issuing an income execution is acting as “officer of the court.”

       28.       As an officer of the court, an attorney who signs an income execution is under a

duty to take minimal steps to satisfy himself that his client is entitled to garnish a consumer’s

wages. See Scott v. Weltzler, 600 N.Y.S.2d 974, 976-77 (N.Y. App. Div. 1993).

       29.       An attorney’s duty to satisfy himself that his client is entitled to garnish a

consumer’s wages is not a burdensome one since the underlying contract dispute that resulted in

the alleged debt – however messy it might have been – has already been reduced to a judgment.

       30.       Thus, in order to fulfill his duty, the attorney signing an income execution must

do no more than satisfy himself that a judgment exists, and that his client is entitled to execute

upon it.

       31.       The exact steps that the attorney must take to fulfill that duty depend on the

circumstances.

       32.       For example, an attorney who represents a client when the client obtains the

judgment, then later signs an income execution on behalf of the same client, need not take any




                                                    9
                                                   11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 10 of 42




additional steps because he already has personal knowledge that the judgment exists, and that the

client is entitled to execute upon it.

        33.     On the other hand, an attorney who is retained after judgment is entered, would be

required to look at a copy of the judgment. If the client were to produce a copy of the judgment,

and the client’s name appeared in the caption as the judgment creditor, that would be enough to

satisfy the duty. As stated above, this duty is not burdensome – rather, it involves reviewing a

single sheet of paper.

        34.     Assuming, however, that the name of the client did not appear in the caption, the

attorney would be under a duty to ask the client for a copy of the instrument(s) on which the

client’s authority to enforce the judgment is based, before signing and issuing the income

execution.

        35.     An attorney who signs an income execution without taking these minimal and

unburdensome steps to steps to satisfy himself that a judgment exists and that his client is

entitled to enforce the judgment is acting recklessly, because he could very well be helping his

client to commit the crime of embezzlement.

        36.     By signing an income execution, an attorney represents to the Marshall, to the

judgment debtor, and to the judgment debtor’s employer, that he has reviewed a copy of the

judgment in the captioned case. The signature further represents that, based on his review, the

attorney is satisfied that a judgment exists, and that his client is entitled to execute upon the

judgment.

        37.     In other words, by signing an income execution, an attorney is representing to the

world that he is the attorney of record, that his client is entitled to collect on the judgment, that




                                                  10
                                                  11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 11 of 42




he is entitled to pay over the Marshall’s poundage from any amounts collected, and that he has

the right to issue a satisfaction of judgment in the name of the judgment creditor.

       38.     On or about October 7August 28, 2014, an attorney employed by Houslanger &

Associates, PLLC forwardedsigned an income execution bearing the caption of the Buffalo City

Court case in which Centurion Capital Corporation obtained a default judgment against Plaintiff

(“the Income Execution”). (See Exhibit F).

       21.39. The attorney employed by Houslanger & Associates, PLLC signed the Income                Formatte
                                                                                                      List tab +

Execution, not on behalf of Centurion Capital Corporation, but on behalf of Palisades to              Formatte


Plaintiff’s place of employment pursuant toas the purported judgment obtained increditor. This

done despite the City Court forfact that the City of Buffalojudgment was in favor of Centurion

Capital Corporation, that no legally valid of that judgment to Palisades exists, that no assignment

was ever filed with the Buffalo City Court, and that Plaintiff was not given notice of the

assignment as required by law.

       40.     PriorHouslanger & Associates, PLLC then forwarded the Income Execution to the

Office of the Marshall of the City of Buffalo, with the knowledge and the intent that the

Marshall, in turn, would forward the income execution first to Plaintiff, and then to Plaintiff’s

employer receiving the aforementioned income execution, no assignment .

       41.     The Income Execution was filed in the City Court of Buffaloa “communication”

as that term is defined by 15 U.S.C. § 1692a(2).

       42.     The Income Execution stated that Palisades was “the current creditor, as assignee

to whom this debt is owed.”




                                                 11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 12 of 42




       43.     The Income Execution commanded Plaintiff to begin sending 10% of his income

to the Marshall, so that the Marshall could then forward that money to Houslanger & Associates,

PLLC, as attorneys for Palisades.

       44.     Moreover, the Income Execution threatened that, should Plaintiff refuse to send

10% of his income to the Marshall within 20 days, the Marshall would forward the income

execution to Plaintiff’s employer, and that Plaintiff’s employer would begin sending 10% of

Plaintiff’s income to the Marshall – all for the purpose of forwarding that money to Houslanger

& Associates, PLLC, as attorneys for Palisades.

       22.45. In short, the Income Execution represented that Palisades had the right to execute   Formatte
                                                                                                   List tab +

upon the judgment obtained by Centurion Capital Corporation as judgment creditor to Defendant      Formatte


Palisades– and, specifically, that Palisades had the right to garnish Plaintiff’s income and pay

over poundage to the Marshall from any amounts collected.



       46.     Prior to the Plaintiff’s employer receiving the aforementioned income execution,

Plaintiff was never provided of any notice of an By signing the Income Execution, the attorney

employed by Houslanger & Associates, PLLC represented that he had reviewed the judgment in

the Buffalo City Court case as well as any other documents necessary to satisfy himself that a

judgment existed, and that Palisades was entitled to execute the judgment.

       47.     On information and belief, no attorney at Houslanger & Associates, PLLC

reviewed the Buffalo City Court judgment before the Income Execution was signed.

       48.     Even assuming that an attorney reviewed the judgment, on information and belief

– and based upon the facts alleged below in paragraphs 61 through 71 – Houslanger &

Associates, PLLC never asked Palisades to provide it with a copy of the instrument upon which

                                                12
                                                11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 13 of 42




Palisades’s alleged authority to execute upon the judgment was based, nor did any attorney

review any such documents.

       49.     Thus, Houslanger & Associates, PLLC did not conduct the review of the Buffalo

City Court judgment that, by signing the Income Execution, it represented that it had performed.

       50.     The Income Execution did not contain a disclaimer stating that no attorney had

personally reviewed the particular circumstances of Plaintiff’s account.

                 Defendants Were Not Legally Entitled to Use Post-Judgment
                      Remedies to Collect Upon Centurion’s Judgment

       51.     Neither Palisades nor any of its alleged predecessors in interest, however, ever

took the steps required by New York State Law to take assignment of or to enforce the judgment.

       52.     Specifically, CPLR 5019(c) requires anyone who takes assignment of the a City

Court judgment to publicly file “a copy of the instrument on which [the assignee’s] authority is

based, acknowledged in the form required to entitle a deed to be recorded . . . .”

       53.     No copy of the instrument on which Palisades’ authority is based was ever filed at

the Buffalo City Court, as evidenced by the fact that such copy is completely absent from Clerk’s

publicly available file on the case.

       54.     Further, under the cases of Musah v. Houslanger & Associates, PLLC, 962 F.

Supp. 2d 636, 639-640 (S.D.N.Y. 2013) and Chase Bank USA v. Cardello, 27 Misc. 3d 791, 794

(N.Y. Civ. Ct. 2010), in order for an assignment of a judgment to take effect, the assignor must

notify the judgment debtor of the assignment.

       23.55. Here, neither the assignor, Centurion Capital ,Corporation judgment to Defendant      Formatte
                                                                                                    List tab +

Palisades, nor the assignee, Palisades, notified Plaintiff of the assignment of the judgment.       Formatte




                                                13
                                                11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 14 of 42




       56.    Because neither Centurion Capital Corporation nor Palisades followed CPLR

5019(c), Musah, or Cardello, Palisades lacked legal authority either to execute upon the Buffalo

City Court judgment – contrary to the representations made by Houslanger & Associates, PLLC

in the income execution.

       57.    CPLR 5019(c) and the Cardello rule are not mere technicalities. In Cardello,

Judge Straniere explained why these rules are material:

              The recent experience of the Civil Court showing large numbers of
              default judgments being obtained in credit card cases against
              consumers far in excess of the default rate in regard to all other
              litigation, as well as studies done by independent consumer rights
              groups showing improper service of process in regard to credit
              card debt, requires that such notice be given to the defendant. The
              situation has been . . . fraught with abuse . . . . Further, on a regular
              basis this court encounters defendants being sued on the same debt
              by more than one creditor alleging it is the assignee of the original
              credit card obligation. Often these consumers have already entered
              into stipulations to pay off the outstanding balance due the credit
              card issuer and find themselves filing an order to show cause to
              vacate a default judgment from an unknown debt purchaser for the
              same obligation. Without receiving such notice of the assignment,
              a debtor seeking to make any application to the court would not
              have any idea as to which alleged creditor is to be served.

              . . . It is clear . . . that due process requires that notice of the
              assignment be given to the debtor by the assignor and not the
              assignee. . . .

              Allowing the assignee to give notice would enable dishonest debt
              collectors to search the court records, obtain the names of
              judgment debtors and send the debtor a letter stating they have
              purchased the debt . . . and the debtor should make all payments to
              the third party. Requiring the assignor[] . . . to serve the notice
              would reduce the incidents of fraud in this regard. The Federal Fair
              Debt Collection Practices Act lists 16 “false, deceptive or
              misleading” practices, some of which would not be available by
              requiring a notice of assignment to be given by the assignor to the
              debtor. . . . As the [New York State] Court of Appeals stated in Tri
              City Roofers v. Northeastern Indus. Park, . . . “A judgment debtor
              is not called upon to search the county’s records every time he is

                                                  14
                                                  11
      Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 15 of 42




                 served with an execution or desires to make a payment on his
                 debt.” The failure to establish that notice of the assignment was
                 given to the debtor makes the assignment ineffective.

        58.      Here, Plaintiff never knew about the 2006 Buffalo City Court case, and Centurion

Capital Corporation obtained a default judgment – because the process server hired by

Centurion’s attorneys nailed and mailed the summons and complaint to an address that Plaintiff

no longer resided at.

        59.       Thus, Judge Straniere’s explanation of why CPLR 5019(c) and Cardello are

material is especially relevant to Plaintiff’s situation.

        60.      Defendants subsequently received $572.45 by executing on Plaintiff’s income.

(See Exhibit A).

        24.61. On March 23, 2015 Plaintiff, by and through itshis attorney, contacted Houslanger    Formatte
                                                                                                    List tab +

& Associates, PLLC, by and through Todd Houslanger. Plaintiff requested that Mr. Houslanger         Formatte


provide a copy of the chain of title proving that Palisades had a right to enforce the default

judgment obtained against Plaintiff by Centurion. (See Exhibit A). Houslanger & Associates,

PLLC, by and through Todd Houslanger, provided the following documents in response to that

request (See Exhibit B):

              a. A purported Bill of Sale (signed in duplicates) between Great Seneca Financial

                 Corporation and Palisades Acquisition XVXVI, LLC dated March 5, 2007.

              b. A purported Bill of Sale between Palisades Acquisition XV, LLC and Palisades

                 Acquisition XVI, LLC dated March 5, 2007.

        25.62. None of the documents provided to Plaintiff make any reference to Plaintiff,         Formatte
                                                                                                    1", List tab

Centurion Capital Corporation, or the default judgment obtained against Plaintiff (See Exhibit      Formatte


B).

                                                   15
                                                   11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 16 of 42




        26.63. None of the documents provided to Plaintiff establish that the default judgment

obtained against Plaintiff was ever assigned, much less that the default judgment was ultimately

assigned to Palisades XVI, LLC (See Exhibit B).

        27.64. On April 22, 2015, Plaintiff contacted Houslanger & Associates by and through

Todd Houslanger, and informed it that none of the documents purportedly showing chain of title

mention Centurion Capital Corp, or identify the default judgment taken against Plaintiff by

Centurion Capital Corp. (See Exhibit A).



        28.65. On May 7, 2015 Todd Houslanger responded via email. He reiterated his belief          Formatte
                                                                                                     1", List tab

that the documents previously provided on March 23, 2015 wasevidenced “the assignment.” He           Formatte


added that this assignment was for a “pool of matters” in which Plaintiff was apparently

allegedly included. He stated “[t]his is how they did things at the time of the assignment.” (See

Exhibit A).

   29. As a result of the foregoing, it is clear that Defendant Palisades had no legal right to

      restrain and garnish Plaintiff’s wages. There is simply no proof that Palisades ever

      acquired the judgment which Centurion obtained against Plaintiff in March of 2007.

   30. At all times relevant herein, Todd Houslanger and Houslanger & Associates, PLLC were

      Palisades’ agent-in-fact.

   31. As a result of Defendants’ acts Plaintiff became nervous, upset, anxious, and suffered

      from emotional distress.

        66.    Upon further investigation Plaintiff learned that the “pool of matters” referred to

by Mr. Houslanger involved the “Great Seneca Portfolio” which was allegedly acquired by

Palisades Acquisition XVI, LLC in March of 2007. (See Exhibit H). Further details about the

                                                 16
                                                 11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 17 of 42




“Great Seneca Portfolio” and Asta, Inc.’s business practices revealed by Plaintiff’s investigation

are as follows:

           a.      The sale allegedly involved the transfer of (what Asta Funding, Inc. estimated

                   to be) $6.9 billion dollars in debt, which was advanced for a purchase price of

                   $300 million. Thus, Palisades Acquisition XVI, LLC paid roughly four cents

                   per dollar of debt allegedly acquired. The portfolio was made up of

                   “predominantly credit card accounts and includes accounts in collection

                   litigation and accounts as to which the sellers have been awarded judgments

                   and other traditional chargeoffs.” Despite purchasing roughly 6.9 billion

                   dollars in debt, Gary Stern (the President and CEO of Asta Funding at the

                   time), commented that “This significant portfolio purchase…will further

                   demonstrate our outsourcing strategy and our ability to absorb such a large

                   purchase without adding materially to our infrastructure.” (See Exhibit I).

           b.      The terms of the Great Seneca Portfolio purchase agreement were noted to be

                   as follows in Asta Funding, Inc.’s 2007 Annual Report, filed with the

                   Securities and Exchange Commission:

                      Under the Portfolio Purchase Agreement, we assumed certain risks
                      associated with the Portfolio Purchase. The representations and
                      warranties with respect to the Portfolio which we received from the
                      Sellers have limitations both in scope and, in certain cases,
                      duration, including a limitation of our put-back rights with respect
                      to certain types of claims, a requirement that certain claims be
                      brought within 120 days of closing or be deemed waived, and a
                      limitation with respect to the Sellers’ responsibilities for acts of
                      prior owners. Other than the representations contained in the
                      Portfolio Purchase Agreement, the accounts were sold as is. No
                      assurances can be given that we will have an adequate remedy if
                      our understandings about the quality, quantity and characteristics



                                                17
                                                11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 18 of 42




               of the Accounts in the Portfolio prove to be contrary to our
               expectations.

           (See Exhibit J, p. 12).

     c.    Palisades apparently did not conduct a thorough review of the quality of the

           assets in the Great Seneca Portfolio, but instead only conducted an “initial

           review” about which it could make “no assurances.” (See Exhibit J, p. 13).

     d.    Shortly after the purchase, Palisades adopted a “current strategy of suing

           debtors” to avoid a “slowing of collections” which could cause it to default on

           its obligations to its creditors. (See Exhibit J, p. 13).

     e.    In its August 10, 2015 quarterly statement to the Securities and Exchange

           Commission, Asta Funding, Inc. stated as follows:

               Impairments-There were no impairments in the nine month period
               ended June 30, 2015 as compared to 19.6 million recorded during
               the nine month period ended June 30, 2014. The $19.6 million of
               impairments in the nine month period ended June 30, 2014 was
               comprised of $14.0 million from the Great Seneca Portfolio…The
               Great Seneca portfolio was purchased in March 2007. The
               portfolio was purchased on the secondary market and as such
               accounts included in the portfolio were 5 to 6 years old at the time
               of purchase. Purchasing portfolios on the secondary market was
               not a normal course of action for us at the time, as we primarily
               purchased accounts from the originator of the accounts. This
               action of purchasing from the secondary market played a role in
               the determination in March 2008 that we could no longer
               reasonably forecast cash collections and therefore switched the
               portfolio over to the cost recovery portfolio. Based upon the age
               of the Great Seneca Portfolio in June 2014 (over seven years from
               our purchase date, and 12 to 13 years from the inception of the
               portfolio) the portfolio was clearly on the outer bounds of our
               collection forecasts. Based upon the significantly reduced
               collection forecast and the lower valuation of the judgments as
               they age, we determined an impairment of $14 million was
               necessary in June 2014.

           (See Exhibit K).

                                          18
                                          11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 19 of 42




             f.      Great Seneca Financial filed formal articles of dissolution on March 25, 2009,

                     and these articles were accepted by the state of Maryland. See Hartman v.

                     Great Seneca Financial Corp, 596 F.3d 606, 617-618 (6th Cir. 2009).

             g.      Currently, and on its website, Asta Funding Inc. represents that after it

                     purchases portfolios, it will not “burden” the seller with “overwhelming

                     requests for documentation, or ongoing communications with debtors whose

                     accounts have been sold.” (See Exhibit L).

       67.        Recent court decisions confirm that many debt buyers do not possess, and cannot

obtain, the evidence required to make out a prima facie case. See, e.g., Sykes v. Mel S. Harris       Comment
                                                                                                      the Palisade

and Associates LLC, 780 F3d 70, 85 (2d Cir.2015); Deutsche Bank Nat. Trust Co. v. Haller, 100

A.D.3d 680, 682-283 (App. Div. 2d Dep’t 2012); Midland Funding, LLC v. Giraldo, 39 Misc.3d

936, 961 N.Y.S.2d 743-753-754 (Dist.Ct. Nassau County 2013); PRA III, LLC v. Gonzalez, 54

A.D.3d 917 (App. Div. 2d Dep’t 2008); CACH, LLC v. Davidson, 21 Misc.3d 1106(a) (Civ. Ct.

N.Y. County 2008); PRA III, LLC v. McDowell, 15 Misc.3d 1135(A) (Civ. Ct. Richmond County

2007); Rushmore v. Skolnick, 15 Misc.3d 1139(A) (Dist. Ct. Nassau County 2007); Citibank v.

Martin, 11 Misc.3d 219 (Civ. Ct. N.Y. County 2005); Palisades Collection, LLC v. Gonzalez, 10

Misc.3d 1058(A) (Civ. Ct. N.Y. County 2005); Colorado Capital Investments, Inc. v. Vilar,

06/18/09 N.Y.L.J. 20 (Civ. Ct. N.Y. County); Palisades Collection, LLC v. Haque, 4/13/06

N.Y.L.J. 20 (Civ. Ct. Queens County); CACV of Colorado, LLC v. Cowdhury, Index No.

95643/07 (Civ. Ct. Bronx County Feb. 19, 2009) (unpublished); CACH v. Cummings, Index No.

2274/07 (Civ. Ct. N.Y. County Nov. 10, 2008) (unpublished); CACV of Colorado capital

Investments v. Pierog, No. 64449/05 (Civ. Ct. N.Y. County, Sept 2, 2008) (unpublished).




                                                  19
                                                  11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 20 of 42




       32.68. More specifically, a review of New York and federal caselaw reveals that               Formatte
                                                                                                     List tab +

Defendants Todd Houslanger, Houslanger & Associates, PLLC, and Palisades are                         Formatte


routinelyinitiating and enforcing, or attempting to enforce post judgment remedies regarding

judgementsagainst large numbers of judgment debtors based upon judgments entered many

years ago, and without documentation sufficient to prove that the Defendants have any right to

enforce said judgments.

           a.     Defendants Todd Houslanger, Houslanger & Houslanger, and Palisades XVI,

                  LLC have an established practice of enforcing post judgment remedies many

                  years after the original judgment was taken. See Okyere v. Palisades

                  Collection, LLC, 961 F.Supp.2d 508, 510 (S.D.N.Y. 2013) (Noting that a

                  default judgment was taken against the Plaintiff in 2004, and that Palisades,

                  by and through Todd Houslanger, enforced post judgment remedies “[n]early

                  seven years later.”); Musah v. Houslanger & Associates, PLLC, 962 F. Supp.

                  2d 636, 637 (S.D.N.Y. 2013) (pursuing post judgment remedies in 2011 for a

                  judgment from 1997).

           b.     In Centurion Capital Corp. v. Guarino, 38 Misc. 3d 1216(A), 966 N.Y.S.2d

                  345 (Civ. Ct. 2012), Palisades XVI, LLC (represented by Todd Houslanger of

                  Houslanger & Associates) was noted to be filing assignments of “judgements”

                  with “so many defects” and in such “large number[s]” that the court “had to

                  intervene” to determine if “due process rights had been protected.” Id. at *4.

                  Particularly troubling to the court were “fundamental” discrepancies between

                  the “name of the plaintiff and designated counsel in the court file and those on

                  the papers being submitted by [Plaintiffs, including Palisades XVI, LLC and,

                                               20
                                               11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 21 of 42




           interestingly, Centurion].” Id. While the court ultimately lifted the stay it had

           previously issued regarding the enforcement of post judgment remedies by

           Palisades, it noted that any defendant who seeks to vacate a judgment

           obtained by Palisades or Todd Houslanger, would be entitled to raise the

           issues addressed in its opinion. Id. at *8. Upon information and belief, and

           based on the entirety of the other facts laid out in this complaint, Todd

           Houslanger was the attorney who was filing many of the assignments of

           judgment noted by the court in Centurion Capital Corp. v. Guarino.

     c.    In Colonial Credit Corp. v. Beyers, 46 Misc. 3d 1221(A) (N.Y. Civ. Ct. 2015),

           Colonial Credit Corp, an assignee of Bally’s Fitness Center, took a default

           judgment against the defendantan alleged debtor in 2005. Roughly seven

           years later, “Palisades Collection LLC as successor to Great Seneca Financial

           Corp” filed a notice to change attorneys from Wolpoff & Abramson, LLP to

           “Houslanger & Associates, PLLC” in June of 2012. Id. at 2-3. On December

           18, 2012 the court ordered Defendants, including Palisades Collection LLC

           and Houslanger & Associates, PLLC, to provide proof of chain of title, as well

           as proof that proper notice beinghad been given to the Defendant. Id. at 3.

           Defendants apparently did not respond to this request. Id. Further review of

           the file by the court revealed that the judgment had already been satisfied in

           July of 2007. Id. The court then ordered Defendants to appear at a Rule 56

           conference to “explain why they should not either be held in contempt or

           assessed costs for filing consents to change attorneys more than five

           years…after this matter was satisfied.” Id. at 4. Neither of the Defendants

                                         21
                                         11
 Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 22 of 42




               appeared, and simply ignored the court order. Id. The court subsequently

               imposed sanctions against both Palisades, and Houslanger & Associates. Id.

               at 4-5. Defendants have provided evidence indicating that, upon making

               assurances to the court that steps would be taken to ensure that no further

               collection activity would be taken on the previously satisfied account, that the

               sanctions were ultimately lifted. (See Dkt #17, Exhibit K).

       d.      In sum, these cases show that Defendants have routinely engaged in an

               attempt to collect debts (often including an attempt to enforce post judgment

               remedies) without documentation sufficient to prove they have any right to

               collect on the subject debts.

33. Defendant Todd Houslanger’s May 7, 2015 email adds further support to the allegation

   that all named Defendants routinely attempt to enforce judgments many years after the

   fact, and without documents sufficient proving chain of title from the judgment creditor to

   Palisades Acquisition XVI, LLC. When confronted with the absence of chain of title any

   from Centurion to Palisades, Mr. Houslanger simply responded “[t]his is how they did

   things at the time of the assignment.” (See Exhibit A). Mr. Houslanger’s response is an

   admission that he is aware that Palisades Acquisition XVI, LLC does not have standing to

   pursue any post judgment remedies as they cannot produce a proper chain of title for Mr.

   McCrobie’s judgment.

34. Despite such awareness and lack of documentary evidence entitling Defendants to

   proceed with post judgement collections and utilizing the powers of the Court for post

   judgment remedies, Mr. Houslanger and Palisades are currently enforcing these

   judgments anyways.

                                               22
                                               11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 23 of 42




       69.     Defendant Palisades Acquisition XVI, LLC and Houslanger & Associates are so

notorious for initiating post judgment remedies that consumer attorneys have implemented

advertising targeted specifically to his victims on their websites. (See Exhibit G).

       35.70. Plaintiff’s attorneys previously brought suit against Houslanger & Associates and    Formatte
                                                                                                   List tab +

Todd Houslanger, PLLC for attempting to enforce post judgment remedies without any legal           Formatte


right to do so in the matter of Argenteri v. Credigy Receivables Inc. et al, (W.D.N.Y. Civil

Action No. 1:14-cv-00425.).

       36.71. In that matter, Plaintiff’s June 3, 2014 complaint noted that Mr. Houslanger &

Associates, PLLC attempted to enforce post judgment remedies on behalf of Credigy, regarding

a judgment which was taken by First Select Corporation. (See Exhibit C). Mr. Houslanger was

subsequently asked by Plaintiff’s attorneys to produce documents establishing a chain of title

between the judgment creditor and Credigy ReceivableReceivables. In that case, yet again, there

were numerous deficiencies with the documents in Mr. Houslanger’s possession (See Exhibit D):

               a.      Mr. Houslanger provided counsel for Plaintiff with a purported

                       assignment, dated on July 11, 2014. Because Plaintiff filed his complaint

                       alleging that Mr. Houslanger took unlawful postjudgmentpost judgment

                       remedies on June 3, 2014 (Exhibit E), there was absolutely no assignment

                       on file at the time Mr. Houslanger initiated post judgment remedies.

                       The purported assignment is signed by only one individual, a Vice

                       President at Credigy who purported to be both a representative of Credigy

                       and the “attorney in fact” for First Select Corporation.

               b.      The assignment Mr. Houslanger provided to Plaintiff, represented that

                       there was $0.00 due on the Judgment, including interest. Thus, by the

                                                23
                                                11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 24 of 42




                          assignment’s own terms, the judgment had been satisfied as of July 11,

                          2014.

                  c.      Accompanying the assignment arewere a “bill of sale” and a “purchase

                          agreement”—neither of which mention the named Plaintiff in that case.

                          These agreements are from 2002—some twelve years prior to the

                          assignment provided to counsel for Plaintiff. These agreements are also

                          not notarized as is required by Delaware Law.

                  d.      In sum, in Argenteri, Mr. Houslanger failed to provide any documents

                          demonstrating a valid assignment from First Select Corporation to

                          Credigy, and the questionable post-hoc assignment which was self-

                          executed by Credigy (allegedly on behalf of First Select Corporation)

                          admitted that the judgment had been satisfied.

   37. Relying on the facts alleged in Plaintiff’s complaint, the facts alleged in Argenteri, as well

      as years of knowledge on the part of Plaintiff’s attorneys as to the inner workings of the

      practices of third party debt buyers, Plaintiff alleges that the named Defendants have an

      established business practice of attempting to enforce post judgment remedies without

      documentation to prove that they have any legal right to do so.



                                  CLASS ACTION ALLEGATIONS

       72.        Plaintiffs bring this case as a class action under Rule 23 of the Federal Rules of

Civil Procedure 23. A class action is appropriate and preferable in this case because:

             a.        Numerosity: Based on the fact that Defendants’ have been noted to be filing

                       post judgment documents in such “large number[s]” that the court “had to

                                                   24
                                                   11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 25 of 42




           intervene” to determine if “due process rights had been protected,” (see supra,

           ¶29b) and have, since 2007 been collecting on a “pool of matters” which

           allegedly contains $6.9 billion in debt, the class is so numerous that joinder of

           all members is impractical.




     b.    Common Questions Predominate:

           1. There are questions of law and fact common to the class that predominates

              over any questions affecting only individual class members. The principal

              questions exhibited in this case are whether the Defendants’ initiation and

              enforcement of post judgment remedies violates 15 U.S.C. §1692c(b)

              1692e, 1692e(2), 1692e(3), 1692e(4), 1692e(5), 1692e(10), 1692f,

              1692f(1), NY GBL §349, and New York Judiciary Law §487. This

              conduct towards Plaintiffs and all absent class members has resulted in

              serious harm. These common issues predominate over any individual

              issues.

           2. The only individual issues are the identification of the consumers who

              received post judgment legal process (i.e. the class members) initiated by

              Defendants. These issues are matters capable of ministerial determination

              from Defendants’ records.

     c.    Typicality: The Plaintiff’s claims are typical of other class members.

           Plaintiff and all members of the Plaintiff’s classes have claims arising out of

           the Defendants’ unlawful initiation and enforcement of post judgment

                                         25
                                         11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 26 of 42




                      remedies. The entire class will benefit from the remedial and monetary relief

                      sought in this action.

             d.       Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                      class members insofar as Plaintiff has no interests that are adverse to the

                      absent class members. The Plaintiff is committed to vigorously litigating this

                      matter. Plaintiff has also retained counsel experienced in handling consumer

                      lawsuits, complex legal issues, and class actions. Neither the individual

                      Plaintiff, nor his counsel have any interests which might cause them not to

                      vigorously pursue the instant class action lawsuit.

             e.       Superiority: A class action is superior to the other available means for the

                      fair and efficient adjudication of this controversy because individual joinder of

                      all members would be impracticable. Class action treatment will permit a

                      large number of similarly situated persons to prosecute their common claims

                      in a single forum efficiently and without unnecessary duplication of effort and

                      expense that individual actions would engender. The members of the class are

                      generally unsophisticated consumers, whose rights will note be vindicated in

                      the absence of a class action. Prosecution of separate actions by individual

                      members of the class would also create the risk of inconsistent and varying

                      adjudications resulting in the establishment of inconsistent or varying

                      standards for the parties and would not be in the interests of judicial economy.

       73.        If the facts are discovered to be appropriate, Plaintiff will seek to certify the class

under Rule 23(b)(1), Rule 23(b)(2) and/or Rule 23(b)(3) of the Federal Rules of Civil Procedure.




                                                    26
                                                    11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 27 of 42




       74.        Based on further discovery and further investigation (including, but no limited to,

Defendant’s disclosure of class size and net worth), Plaintiff may, in addition to moving for class

certification using modified definitions of the classes, class claims, and the class periods, seek

class certification only as to particular issues as permitted under Fed. R. Civ. P. 23(c)(4).




                                               COUNT I                                                   Formatte


  COUNT I: A FAIR DEBT COLLECTION PRACTICES ACT CLAIM AGAINST ALL                                        Formatte
                          NAMED DEFENDANTS

       38.75. Plaintiff repeats, re-alleges and incorporatesPlaintiffs reallege and reincorporate        Formatte
                                                                                                         stops: 0",

by reference the allegations contained in the preceding paragraphs 1 through 37 aboveof this             Formatte


Complaint.

       76.        This count is brought by Plaintiff, individually and on behalf of a class consisting

of consumers with New York addresses, who:

             a.      Within one year before the filing of Plaintiff’s Motion to Amend in this

                     action;

             b.      Had an income execution forwarded to their employer bearing the signature of

                     Todd Houslanger (or any other attorney employed by Houslanger &

                     Associates); or

             c.      Had their bank account restrained after a subpoena and/or restraining notice

                     bearing Todd Houslanger’s signature (or any other attorney employed by

                     Houslanger & Associates) was forwarded to their bank; and in which

                                                   27
                                                   11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 28 of 42




             d.      Defendant Todd Houslanger represented that Palisades Acquisition XVI, LLC

                     was the “current creditor” (or employed any other substantially similar

                     language) by way of assignment; and

             e.      Subsequently had their wages garnished, or had money taken from their bank

                     accounts pursuant to post judgment remedies initiated and enforced against

                     them by Defendant Todd Houslanger.

       77.        Section 1692c(b) of the FDCPA prohibits a debt collector from communicating,

in connection with the collection of any debt, with any person other than a consumer, his

attorney, or a consumer reporting agency, unless one of several exceptions applies.

       78.        Section 1692e of the FDCPA prohibits a debt collector from using any false,

deceptive, or misleading representations in connection with the collection of any debt.

       79.        Specifically, FDCPA §1692e(2)(A) states that a debt collector cannot make a

“false representation of the character, amount, or legal status of any debt.”

       80.        Furthermore, FDCPA §1692e(3) prohibits a debt collector from making a “false

representation or implication that any individual is an attorney or that any communication is

from an attorney.”

       81.        Furthermore, FDCPA §1692e(4) prohibits a debt collector from a “representation

or implication that nonpayment of any debt will result in the arrest or imprisonment of any

person or the seizure, garnishment, attachment, or sale of any property or wages of any person

unless such action is lawful and the debt collector or creditor intends to take such action.”

       82.        Furthermore, FDCPA §1692e(5) prohibits a debt collector from making a “threat

to take any action that cannot legally be taken.”




                                                 28
                                                 11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 29 of 42




       83.        Furthermore, FDCPA §1692e(10) prohibits a debt collector from using any “false

representation or deceptive means to collect or attempt to collect any debt.”

       84.        FDCPA §1692f prohibits a debt collector from “using unfair or unconscionable

means to collect or attempt to collect any debt.”

       85.        Specifically, FDCPA §1692f(1) prohibits a debt collector from collecting “any

amount…unless such amount is expressly authorized by the agreement creating the debt or

permitted by law.”

       39.86. The conduct of Defendants as described in this complaint violated the Fair Debt           Formatte
                                                                                                        stops: Not

Collection Practices Act (15 U.S.C. §1692 et seq.) as follows:                                          Formatte


             a.      Defendants Defendant Houslanger & Associates, PLLC and Todd Houslanger

                     violated 15 U.S.C. § 1692c(b), §1692e, 15 U.S.C. §1692e(2), §1692e (3),

                     §1692e(4), §1692e(5), §1692e(10) , §1692f and 15 U.S.C. §1692f(1) by

                     personally signing, forwarding, and enforcing post judgment remedies against

                     class members without conducting even a minimal review into the factual and

                     legal basis supporting the right of his client, Palisades Acquisition XVI, LLC,

                     to initiate and enforce post-judgment remedies.

                             1. These actions were misleading in that they gave the impression

                                both that Palisades was entitled to use post-judgment remedies

                                despite the facts that (1) Palisades Acquisition XVI, LLC lacked

                                any valid assignment transferring interest in the judgments entered

                                against class members; (2) Palisades Acquisition XVI, LLC never

                                publicly filed in the appropriate courts copies of the instruments on

                                which its authority was based, acknowledged in the form required

                                                  29
                                                  11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 30 of 42




                   to entitle a deed to be recorded; and (3) Palisades Acquisition XVI,

                   LLC’s and their alleged predecessors in interest never gave notice

                   to class members that they were assigning their judgments.

                2. These actions were also misleading in that, by signing and

                   enforcing income executions on class members’ wages and

                   subpoenas and restraints directed to class members’ banking

                   institutions, Todd Houslanger and/or Houslanger & Associates,

                   PLLC represented that they had conducted a minimal review to

                   satisfy themselves that judgments existed, and that Palisades

                   Acquisition XVI, LLC was entitled to execute upon those

                   judgments against class members. However, as pled in this

                   Complaint and upon further information and belief, Defendant

                   Todd Houslanger and Houslanger & Associates, PLLC did not

                   conduct even a minimal review sufficient to satisfy themselves that

                   Palisades Acquisition XVI, LLC was entitled to enforce post

                   judgment remedies against class members.

                3. Defendants Todd Houslanger’s and Houslanger & Associates,

                   PLLC’s actions were also unfair and unconscionable because they

                   resulted in money being collected from Plaintiff, and other class

                   members, despite the fact that Palisades had no legal right to

                   collect from Plaintiff and other class members. Specifically, not

                   only did Defendants lack legal authority to collect the underlying

                   debts, but – because Defendants were not entitled to use post-

                                    30
                                    11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 31 of 42




                      judgment remedies – Defendants lacked legal authority to add the

                      5% poundage fee to each class member’s collection account.

                  4. Moreover, Todd Houslanger and Houslanger & Associates, PLLC

                      violated FDCPA § 1692c(b) by communicating with Marshalls and

                      Sheriffs and, indirectly, with class members’ employers and banks,

                      concerning alleged debts by issuing income executions. These

                      income executions were not “reasonably necessary to effectuate a

                      postjudgment judicial remedy” because, as Todd Houslanger’s

                      and/or Houslanger & Associates, PLLC’s client was not entitled to

                      use postjudgment remedies, sending the income executions was

                      neither reasonable nor necessary.

     b.    Defendant Houslanger & Associates, PLLC is vicariously liable for Defendant

           Todd Houslanger’s violations of 15 U.S.C. §1692e(5), 15 U.S.C. §1692e(9),

           U.S.C. §1692e(10), 1692c(b), §1692e, §1692e(2), §1692e (3), §1692e(4),

           §1692e(5), §1692e(10), §1692f and 15 U.S.C. §1692f(1) because Defendant

           Todd Houslanger was acting within the scope of his employment at

           Houslanger & Associates, PLLC. Additionally, they are responsible for other

           attorneys employed by Houslanger & Associates who, within the scope of

           their employment, initiated and enforce post judgment remedies without

           conducting a good faith investigation into the legal and factual basis for doing

           so.

     c.    Defendant Palisades Acquisition XVI, LLC is vicariously liable for

           Defendants Todd Houslanger and Houslanger & Associates, PLLC’s

                                        31
                                        11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 32 of 42




             violations of 15 U.S.C. §1692f,1692e, §1692e(2), §1692e (3), §1692e(4),

             §1692e(5), §1692e(10), §1692f and 15 U.S.C. §1692f(1) because both Todd

             Houslanger and Houslanger & Associates, PLLC were their attorneys and

             agents in-fact, who were acting within the scope of their authority. Defendant

             Palisades Acquisition XVI, LLC further had actual or constructive knowledge

             that Defendants Todd Houslanger and Houslanger & Associates, PLLC were

             not conducting a meaningful investigation into the underlying documents

             prior to initiating and enforcing post judgment remedies which certified that

             Palisades Acquisition XVI, LLC was the current creditor as assignee of the

             judgment creditor.

     A.d.    Defendant Palisades’ is also individually liable for violating 15 U.S.C.         Formatte
                                                                                              Formatte
             §1692f(1), 15 U.S.C. §1692f(5) and 15 U.S.C. §1692f(6) by sending an

             income execution to Plaintiff’s place of employment when they were not the

             proper judgment creditor1692c(b), §1692e, §1692e(2), §1692e(3), §1692e(4),

             §1692e(5), §1692e(10), §1692f and 15 U.S.C. §1692f(1) because it has actual

             or constructive knowledge that it lacked standing to enforce post judgment

             remedies against Plaintiff and other class members, but employed Todd

             Houslanger and Houslanger & Associates, PLLC to initiate and enforce post

             judgment remedies against Plaintiff and other class members anyways.

        b.   Defendants violated 15 U.S.C. §1692e, 15 U.S.C. §1692e(5), 15 U.S.C.

             §1692e(10), 15 U.S.C. §1692f (1), 15 U.S.C. §1692f(1), 15 U.S.C. §1692f

             (5) and 15 U.S.C. §1692f(6) by improperly trying to garnish Plaintiff’s wages.




                                          32
                                          11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 33 of 42




          c. Defendants violated 15 U.S.C. §1692e, §1692e(2), §1692e(5), §1692e(10) and

             15 U.S.C. §1692f(1)         by representing that Plaintiff owed Palisades

             Acquisitions XVI, LLC an obligation despite actual or constructive

             knowledge that this statement was not true, and without any meaningful

             investigation by Defendants Todd Houslanger and Defendant Houslanger &

             Associates as to whether Palisades Acquisitions XVI, LLC actually had any

             right to enforce a judgment against Plaintiff.

     e.      That as a Defendant Palisades Asta Funding, Inc. is vicariously liable for

             Defendants Palisades, Todd Houslanger’s, and Houslanger & Associates,

             PLLC’s violations of 15 U.S.C. §1692e, §1692e(2), §1692e (3), §1692e(4),

             §1692e(5), §1692e(10), §1692f and 15 U.S.C. §1692f(1) because 1) both

             Todd Houslanger and Houslanger & Associates, PLLC were Palisades

             attorneys and agents in-fact, who were acting within the scope of their

             authority, 2) Asta Funding, Inc. had the right and ability to supervise

             Palisades, and had a direct financial interest in the manner in which Palisades

             managed the Great Seneca portfolio. Defendant Asta Funding, Inc. further

             had actual or constructive knowledge that Defendants Palisades, Todd

             Houslanger’s, and Houslanger & Associates, PLLC were not conducting a

             meaningful investigation into the underlying documents prior to initiating and

             enforcing post judgment remedies which certified that Palisades Acquisition

             XVI, LLC was the current creditor as assignee of the judgment creditor.

     f.      Defendant Palisades’ is also individually liable for violating 15 U.S.C.

             §1692c(b), §1692e, §1692e(2), §1692e(3), §1692e(4), §1692e(5), §1692e(10),

                                          33
                                          11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 34 of 42




           §1692f and 15 U.S.C. §1692f(1) because it has actual or constructive

           knowledge that it lacked standing to enforce post judgment remedies against

           Plaintiff and other class members, but employed Todd Houslanger and

           Houslanger & Associates, PLLC to initiate and enforce post judgment

           remedies against Plaintiff and other class members anyways.

     g.    Defendant Asta Funding, Inc. is also individually liable for violating 15

           U.S.C. §1692c(b), §1692e, §1692e(2), §1692e(3), §1692e(4), §1692e(5),

           §1692e(10), §1692f and 15 U.S.C. §1692f(1) because it has actual or

           constructive knowledge that Palisades lacked standing to enforce post

           judgment remedies against Plaintiff and other class members, but employed

           Todd Houslanger and Houslanger & Associates, PLLC to initiate and enforce

           post judgment remedies against Plaintiff and other class members anyways.

     h.    Defendant Todd Houslanger is personally liable for the tortious acts of

           Houslanger & Associates, PLLC because (1) he is the owner, founder, and

           managing attorney of of Houslanger & Associates, PLLC, (2) he personally

           developed and was instrumental in implementing the patterns and practices of

           Houslanger & Associates, PLLC with respect to the collection of consumer

           debts as alleged in this complaint, (3) he approved the signing and serving of

           income executions by himself and other employees of Defendant Houslanger

           & Associates, PLLC on behalf of purported assignees of judgments without

           first conducting an investigation to determine whether proof of the purported

           assignment could be established, and (4) the tortious conduct alleged in this




                                        34
                                        11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 35 of 42




                   complaint done in accordance with the instructions of Todd Houslanger in his

                   capacity of managing attorney of Defendant Houslanger & Associates, PLLC.

       40.87. That as a direct and proximate result of the Defendants’ FDCPA violations as              Formatte
                                                                                                        stops: 1",

alleged herein, Plaintiff became nervous, upset, anxious and Plaintiffs have suffered from              Formatte


emotional distressactual damages in an amount to be determined at trial, and are also entitled to

statutory damages, attorneys’ fees, and costs.


                                           COUNT II: A                                                  Formatte


    NEW YORK GENERAL BUSINESS LAW §349 CLAIM AGAINST ALL NAMED
                          DEFENDANTS

       41.88. Plaintiff reallegesPlaintiffs reallege and reincorporatesreincorporate by reference       Formatte
                                                                                                        Formatte
the allegations in the preceding paragraphs 1-40 of its complaint, as if fully laid out hereinof this

Complaint.

   42. Defendants’ actions as alleged in paragraphs 1-40 of this complaint demonstrate broad,

       consumer oriented conduct because the Defendants have, on more than one occasion,

       enforced post judgment remedies against consumers without proper documentation. In

       fact, as alleged in paragraph 33, Defendants apparently know that they lack the proper

       documentation, but enforce the judgments anyways.

   43. Defendants’ business practice of enforcing judgments despite the lack of any

       documentation proving its ability to enforce said judgments is deceptive and fraudulent.

       89.     Defendants’ fraudulent conduct has caused economic and emotional damages to

Plaintiff.This count is brought by Plaintiff, individually and on behalf of a class consisting of

consumers with New York addresses, who:




                                                 35
                                                 11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 36 of 42




             a.      Within three years before the filing of Plaintiff’s Motion to Amend in this

                     action;

             b.      Had an income execution forwarded to their employer bearing the signature of

                     Todd Houslanger (or any other attorney employed by Houslanger &

                     Associates, PLLC); or

             c.      Had their bank account restrained after a subpoena and/or restraining notice

                     bearing Todd Houslanger’s signature (or any other attorney employed by

                     Houslanger & Associates, PLLC) was forwarded to their bank; and in which

             d.      Defendant Todd Houslanger and/or Houslanger & Associates, PLLC

                     represented that Palisades Acquisition XVI, LLC was the “current creditor”

                     (or employed any other substantially similar language) by way of assignment;

                     and

             e.      Subsequently had their wages garnished, or had money taken from their bank

                     accounts pursuant to post judgment remedies initiated and enforced against

                     them by Defendants Todd Houslanger and/or Houslanger & Associates,

                     PLLC.

       90.        The Defendants’ collection actions complained of herein, include making written

representations to Plaintiff and other class members that were false, deceptive, and misleading in

that they implied that Todd Houslanger and Houslanger & Associates, PLLC had conducted a

good faith basis into the ability of Palisades Acquisition XVI, LLC to initiate and enforce post

judgment remedies against Plaintiff and other class members.

       91.        The Defendants’ collection actions complained of herein, include making written

representations to Plaintiff and other class members that were false, deceptive and misleading in

                                                  36
                                                  11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 37 of 42




that they (1) implied that Palisades Acquisition XVI, LLC was the current creditor by way of

assignment from the judgment creditor, when, in fact, Palisades Acquisition XVI, LLC has no

documentation to support that claim; and (2) implied that defendants Todd Houslanger and/or

Houslanger & Associates, PLLC had conducted a good faith investigation into the legal and

factual bases for Palisades Acquisition XVI, LLC to initiate and enforce post judgment remedies

against class members when, in fact, no such good faith investigation had occurred.

        92.     The Defendants’ collection actions complained of herein, included the false,

misleading, and deceptive practice of taking money from the wages and bank accounts of

Plaintiff and other class members despite the fact that Palisades Acquisition XVI, LLC has no

legal right to do so.

        93.     The Defendants’ actions complained of herein were committed in the conduct of

business, trade, commerce or the furnishing of service in this state and constituted a violation of

NY GBL §349 independent of whether it also constituted a violation of any other law.

        94.     The Defendants’ actions complained of herein were consumer-oriented, involving

deceptive representations made in form/standardized correspondence with large numbers of

consumers. The violations alleged herein are recurring and have a broad impact upon the public.

        95.     Indeed, although Plaintiff cannot say with certitude exactly how many individuals

have been subjected to Defendants’ false, misleading, and deceptive acts, it is virtually certain to

be in the hundreds, if not thousands.

        96.     Defendants’ deceptive acts, by their nature, involved material misrepresentations

regarding alleged obligations owed to Palisades Acquisition XVI, LLC by Plaintiff and other

class members.

        97.     Defendants engaged in such conduct in the course of trade and commerce.

                                                 37
                                                 11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 38 of 42




       98.        Defendants willfully, knowingly and/or recklessly disregarded the unlawful

nature of the debts they sought to collect from Plaintiff and other similarly situated consumers in

the State of New York.

       99.        Based upon the foregoing:

             a.      Defendant Houslanger & Associates, PLLC is vicariously liable for Defendant

                     Todd Houslanger’s violations of NY GBL §349 because Defendant Todd

                     Houslanger was acting within the scope of his employment at Houslanger &

                     Associates, PLLC. Additionally, they are responsible for other attorneys

                     employed by Houslanger & Associates who, within the scope of their

                     employment, initiated and enforce post judgment remedies without

                     conducting a good faith investigation into the legal and factual basis for doing

                     so.

             b.      Defendant Palisades Acquisition XVI, LLC is vicariously liable for

                     Defendants Todd Houslanger and Houslanger & Associates, PLLC’s

                     violations of NY GBL §349 because both Todd Houslanger and Houslanger &

                     Associates, PLLC were their attorneys and agents in-fact, who were acting

                     within the scope of their authority. Defendant Palisades Acquisition XVI,

                     LLC further had actual or constructive knowledge that Defendants Todd

                     Houslanger and Houslanger & Associates, PLLC were not conducting a

                     meaningful investigation into the underlying documents prior to initiating and

                     enforcing post judgment remedies which certified that Palisades Acquisition

                     XVI, LLC was the current creditor as assignee of the judgment creditor.




                                                  38
                                                  11
Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 39 of 42




     c.    Defendant Palisades’ is also individually liable for violating NY GBL §349

           because it has actual or constructive knowledge that it lacked standing to

           enforce post judgment remedies against Plaintiff and other class members, but

           employed Todd Houslanger and Houslanger & Associates, PLLC to initiate

           and enforce post judgment remedies against Plaintiff and other class members

           anyways.

     d.    Defendant Palisades Asta Funding, Inc. is vicariously liable for Defendants

           Palisades, Todd Houslanger’s, and Houslanger & Associates, PLLC’s

           violations of NY GBL §349 because 1) both Todd Houslanger and

           Houslanger & Associates, PLLC were Palisades attorneys and agents in-fact,

           who were acting within the scope of their authority, 2) Asta Funding, Inc. had

           the right and ability to supervise Palisades, and had a direct financial interest

           in the manner in which Palisades managed the Great Seneca portfolio.

           Defendant Asta Funding, Inc. further had actual or constructive knowledge

           that Defendants Palisades, Todd Houslanger’s, and Houslanger & Associates,

           PLLC were not conducting a meaningful investigation into the underlying

           documents prior to initiating and enforcing post judgment remedies which

           certified that Palisades Acquisition XVI, LLC was the current creditor as

           assignee of the judgment creditor.

     e.    Defendant Palisades’ is also individually liable for violating NY GBL §349

           because it has actual or constructive knowledge that it lacked standing to

           enforce post judgment remedies against Plaintiff and other class members, but

           employed Todd Houslanger and Houslanger & Associates, PLLC to initiate

                                         39
                                         11
    Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 40 of 42




                   and enforce post judgment remedies against Plaintiff and other class members

                   anyways.

           f.      Defendant Asta Funding, Inc. is also individually liable for violating NY GBL

                   §349 because it has actual or constructive knowledge that Palisades lacked

                   standing to enforce post judgment remedies against Plaintiff and other class

                   members, but employed Todd Houslanger and Houslanger & Associates,

                   PLLC to initiate and enforce post judgment remedies against Plaintiff and

                   other class members anyways.

           g.      Defendant Todd Houslanger is personally liable for the tortious acts of

                   Houslanger & Associates, PLLC because (1) he is the owner, founder, and

                   managing attorney of of Houslanger & Associates, PLLC, (2) he personally

                   developed and was instrumental in implementing the patterns and practices of

                   Houslanger & Associates, PLLC with respect to the collection of consumer

                   debts as alleged in this complaint, (3) he approved the signing and serving of

                   income executions by himself and other employees of Defendant Houslanger

                   & Associates, PLLC on behalf of purported assignees of judgments without

                   first conducting an investigation to determine whether proof of the purported

                   assignment could be established, and (4) the tortious conduct alleged in this

                   complaint done in accordance with the instructions of Todd Houslanger in his

                   capacity of managing attorney of Defendant Houslanger & Associates, PLLC.

       100.     As a direct and proximate result of Defendants’ violations of NY GBL §349,

Plaintiff and the class of consumers he seeks to represent, have suffered compensable harm and




                                                40
                                                11
      Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 41 of 42




are entitled to preliminary and permanent injunctive relief, and to recover actual and treble

damages, costs and attorney’s fees.

44.                                                                                                  Formatte
                                                                                                     Formatte
                                                                                                     Formatte
WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendants           Formatte
for:                                                                                                 0", Left


      (1)   An order certifying this case as a class action under Fed.R.Civ.P. 23;

      (2)   A judgment declaring that the Defendants have committed the violations of law
            alleged in this action;

      (3)   An order enjoining and directing Defendants to comply with the New York Civil
            Procedure in their debt collection activities, including without limitation:

               A. Directing Defendants to cease engaging in debt collection practices that
                  violate the FDCPA and NY GBL §349;

               B. Directing Defendants to cease the initiation and enforcement of judgments,
                  including those currently being enforced, unless they possess legally sufficient
                  assignments from all prior judgment owners, have filed said assignments with
                  the appropriate court of record, and have given the Plaintiffs notice of the
                  assignment as required by Chase Bank USA v. Cardello, 27 Misc. 3d 791, 794
                  (N.Y. Civ. Ct. 2010);


      (a)(4) Actual and/or compensatory damages against all Defendants in an amount to be            Formatte
                                                                                                     + Level: 1
            proven at trial;                                                                         Alignment
                                                                                                     Formatte
      (b)(5) Statutory damages for pursuant to 15 U.S.C. § 1692k.the FDCPA, and NY GBL
                                                                                                     Formatte
            §349;                                                                                    + Level: 1
                                                                                                     Alignment
        (c) Costs, disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.       Formatte
                                                                                                     stops: Not

      (d)(6)   Actual and punitiveTreble damages pursuant to N.Y. Gen. Bus.NY GBL §349.;             Formatte
                                                                                                     + Level: 1
                                                                                                     Alignment
      (e)(7)   For suchSuch other and further relief asthat may be just and proper.
                                                                                                     Formatte
                                                                                                     stops: Not
                                                                                                     Formatte
                                      VI. JURY DEMAND                                                + Level: 1
                                                                                                     Alignment




                                                41
                                                11
     Case 1:15-cv-00018-LJV-MJR Document 88-1 Filed 05/03/19 Page 42 of 42




        Please take notice that Plaintiff demands trial by jury with respect to all claims and all   Formatte


issues in this action.


Dated: May 12August 27, 2015



                                                       /s/ Timothy Hiller, Esq.                      Formatte
                                                       Timothy Hiller, Esq.                          Formatte
                                                       Seth Andrews, Esq.
                                                       Kenneth Hiller, Esq.
                                                       Law Offices of Kenneth Hiller, PLLC
                                                       Attorneys for the Plaintiff
                                                       6000 North Bailey Ave., Suite 1A
                                                       Amherst, NY 14226
                                                       (716) 564-3288
                                                       Email: thiller@kennethhiller.com              Formatte




                                                       Brian L. Bromberg
                                                       Jonathan R. Miller
                                                       Bromberg Law Office, P.C.
                                                       26 Broadway, 21st Floor
                                                       New York, NY 10004
                                                       (212) 248-7906


                                                                                                     Formatte




                                                 42
                                                 11
